UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1542


FATIMA YULISA ACOSTA-TORRES; S.J.G.A.,

                    Petitioners,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 18, 2021                                         Decided: June 9, 2021


Before GREGORY, Chief Judge, KEENAN, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Khristina Siletskaya, SILETSKAYA IMMIGRATION LAW FIRM, Bluffton, South
Carolina, for Petitioners. Ethan P. Davis, Acting Assistant Attorney General, Anthony C.
Payne, Assistant Director, Judith R. O’Sullivan, Trial Attorney, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fatima Yulisa Acosta-Torres and her minor son, both natives and citizens of

Honduras, petition for review of an order of the Board of Immigration Appeals (Board)

dismissing Acosta-Torres’s appeal from the Immigration Judge’s (IJ) order denying her

motion to reopen.

       Acosta-Torres contends that the Board incorrectly assumed that the IJ was required

to deem Acosta-Torres’s application for relief to be abandoned because she did not meet

the filing deadline. See Matter of R-C-R-, 28 I. & N. Dec. 74, 83 (B.I.A. 2020) (“After an

Immigration Judge has set a firm deadline for filing an application for relief, the

respondent’s opportunity to file the application may be deemed waived . . . if the deadline

passes without submission of the application and no good cause for noncompliance has

been shown.”) (emphasis added). Even so, a motion to reopen before the immigration court

for the purpose of submitting an application for relief must be accompanied by that

application and all supporting documents. See 8 C.F.R. § 1003.23(b)(3) (2021). Because

Acosta-Torres failed to attach her application for relief to the motion to reopen, we

conclude that the IJ properly denied her motion. While appellate courts should conduct a

de novo review—rather than remand to the agency—only “in rare circumstances,” INS v.

Ventura, 537 U.S. 12, 16-17 (2002), here the relevant issue is purely legal, the ultimate

conclusion is clear, and remand “serve[s] no useful purpose,” Hussain v. Gonzales, 477

F.3d 153, 158 (4th Cir. 2007).




                                            2
       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             3